Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about November 25, 1997, which, in a proceeding by former police cadets terminated for failure to meet academic standards challenging respondent Police Commissioner’s determination, made after petitioners’ instruction at the police academy had begun, to raise the police academy minimum passing average for quarterly examinations from 70% to 75% granted respondent’s cross motion to dismiss the petition, unanimously affirmed, without costs.
Respondent’s determination to raise the pass rate for quarterly examinations was in accordance with applicable rules and regulations, petitioners having been given notice of the change a month before the first quarterly examination was given (see, 55 RCNY [Appendix A] 4.4.9 [b]). Further, the determination affected all cadets equally and was not otherwise arbitrary and capricious or in violation of law, petitioners having no vested right to any particular pass rate (see, Matter of O’Brien v Lang, 18 AD2d 140, affd 13 NY2d 688, cert denied 375 US 905). Concur — Sullivan, J. P., Ellerin, Williams and Tom, JJ.